Greenblott, J. P.
Subdivision 1 of section 12 of the Election Law provides in part as follows: "The county committee of each party shall be constituted by the election in each election district within such county of at least two members and of such additional members, not in excess of two, as the rules of the county committee of the party within the county or the statement filed pursuant to section eighteen may provide for such district, proportional to the party vote in the district for governor at the last preceding gubernatorial election, or in case the boundaries of such district have been changed or a new district has been created since the last preceding gubernatorial election, proportional to the party vote cast for members of assembly or in the event there was no election for member of assembly, then proportional to the party enrollment in such district at the last preceding general election. In *171a county in which no additional members are provided for by the rules of the county committee or the statement filed pursuant to section eighteen the voting power of each member shall be in proportion to such party vote. In a county in which additional members are so provided for, on the basis of the party vote in election districts, or from assembly districts, or portions thereof within such county, each member shall have one vote. Each member of a county committee shall be an enrolled voter of the party residing in the county and the assembly district from which or in the assembly district containing the election district in which such member is elected.”
The statute thus establishes two methods for constituting the membership of a county committee, one in which two members are elected from each election district, and one in which additional members not in excess of two may be elected from each election district in proportion to the party vote in the district for Governor or for certain other elective offices in specified situations. Pursuant to the second sentence of the subdivision where no additional members are to be elected, the voting power of each member is to be in proportion to such party vote as heretofore described. The defendant Sullivan County Democratic Committee provides by rule for the election of two members per election district, with no additional members, wherefore the second sentence of subdivision 1 should apply. However, defendant’s rules provide for such weighted voting only in selecting party nominees but not with regard to its voting on "internal” party matters. The statute makes no distinction, requiring such weighted voting without excepting any category or subject matter.
Defendants’ main contention is that subdivision 1 of section 12 of the Election Law is unconstitutional. They base their argument upon the decision of the United States Court of Appeals for the Second Circuit in Seergy v Kings County Republican County Committee (459 F2d 308). We have carefully examined Seergy and find its rationale to be inapposite to the case at bar. In Seergy, the political committee whose rules were scrutinized, had adopted the alternative method available under subdivision 1 of section 12, to wit, the election of two members per district plus additional members not in excess of two in proportion to the party vote. As set forth in the third sentence of subdivision 1, committee members in such a case were to have one vote apiece, rather than a vote *172in proportion to the party vote as provided in the second sentence. The court properly came to the conclusion that such a system did not in fact provide for voting in proportion to the party vote because of the narrow numerical range of members (minimum two, maximum four) who could be elected to represent an election district. The court therefore adjudged that insofar as the statute affected voting on matters relating to selection of nominees, the "one man, one vote” principle enunciated in the Federal Constitution was violated. The Seergy decision did not determine the constitutionality of a voting system which, as in the present case, is weighted so as to provide for proportional representation.
The court in Seergy went on to note that the Federal Constitution does not necessarily' require application of the "one man, one vote” principle to internal party matters, but nothing in that decision, or in any other decision under the Federal or State Constitutions to which our attention has been drawn, indicates that the "one man, one vote” principle may not be properly applied to internal party matters. As noted by the court at Special Term in the case at bar: "If the Legislature reasonably determines to impose weighted voting upon a county committee, it has the power and the right to do so. The Election Law itself contains many sections regulating and controlling the internal functions and management of political parties. The origin of the Election Law itself is founded on the power of the Legislature to provide a system for the regulation of the party machinery. (People ex rel. McCarren v Dooling, 128 App Div 1, affd 193 NY 604.) The cases upholding various sections of the Election Law regulating internal party matters are numerous and span almost every conceivable aspect of the inner party workings. It is clear from the above that the Legislature had a compelling State interest in the conduct of the county committees of political parties and reasonable legislation regulating such committees is valid and constitutional. (People v Arlen Serv. Stations, 284 NY 340.)” With this analysis we are in full agreement.
Defendants go on to argue that the statute works an unconstitutional disenfranchisement of enrolled party members in that the weighted voting system is based upon the vote for an elective office, rather than upon actual party enrollment. Defendants’ own earlier argument that the "one man, one vote” principle is not constitutionally required to be applied to internal party matters, with which we do not disagree, is in *173itself sufficient to defeat the claim of disenfranchisement as applied to such internal matters. However, as we have previously noted, the statute does not make a distinction between selection of nominees and internal affairs, wherefore we must determine whether application of the weighted voting method to defendants is so out of harmony with the principle of "one man, one vote” as to be invalid under constitutional strictures.
We conclude that the method of apportionment established by the second sentence of subdivision 1 has not been shown to be violative of constitutional standards. While it may be true that apportionment by party enrollment rather than by the popular vote for an elective office might be preferable, this does not mean that the legislative scheme as enacted is without rational basis. The Legislature is empowered, we believe, to act upon the assumption that the proportionate party vote for a public office in various election districts within a county bears a sufficiently substantial and direct mathematical relationship to the proportionate party enrollment in the various election districts so as to provide a satisfactory formula for weighing the votes of committee members. One who would challenge such a legislative presumption bears the burden of doing so on the basis of proven facts and not merely conclusory allegations which are unsupported by any underlying factual averments. Here defendants have done nothing more than allege disenfranchisement without setting forth specific facts in support of the conclusion they would have us reach. As the court in Seergy noted, "the rule of 'one-man, one-vote,’ need not be applied with mathematical precision” (459 F2d 308, 314, supra). Defendants set forth nothing to indicate that any deviations from mathematical exactitude which might result from application of the statute as written would be of such a magnitude as to be unable to withstand constitutional scrutiny.
We have examined the remainder of defendants’ contentions and find them to be without merit.
The order should be affirmed, with costs.